 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   ERIC V. KERSTEN, CA Bar #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     DAVID M. STEVENOT
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                      Case No. 6:19-mj-00067 JDP

12                     Plaintiff,                   STIPULATION TO CONTINUE
                                                    SENTENCING, ORDER THEREON
13   vs.
                                                    Date: April 28, 2020
14   DAVID M. STEVENOT,                             Time: 10:00 a.m.
                                                    Judge: Hon. Jeremy D. Peterson
15                    Defendant.

16
17          IT IS HEREBY STIPULATED by and between the parties through their respective
18   counsel that the sentencing hearing scheduled for March 25, 2020 may be may be continued to
19   April 28, 2020, at 10:00 a.m., or the soonest time thereafter convenient to the court.
20          When this matter was previously continued to March 25, 2020, Mr. Stevenot was
21   participating in the dual diagnosis residential treatment program at “The Camp,” in Scott’s
22   Valley, California. It was then anticipated that Mr. Stevenot would participate in an in-person
23   presentence interview on February 4, 2020, after completing the program. However, due to
24   defense counsel’s oversight, that date was never confirmed with Mr. Stevenot, and the interview
25   could not be completed on February 4. Also, Benjamine Roberts, the assigned United States
26   Probation Officer, will be in training on March 25, and not returning to the office until April 2,
27   2020; and defense counsel is unavailable on April 7 and 8, 2020, the next scheduled Yosemite
28   Court days. The proposed continuance will accommodate the standard presentence briefing
 1   schedule, and also allow for the presence of all parties.

 2           Since admitting his offense, Mr. Stevenot has successfully completed the residential

 3   treatment program at the Camp, and is now participating in outpatient counseling. He is also

 4   taking addiction studies classes two nights per week at San Mateo Community College, and is

 5   residing at a sober living facility located in San Mateo, California. In addition, Mr. Stevenot is

 6   being actively supervised by the San Mateo County Probation Office for his state DUI from

 7   2017.

 8           The parties agree that the delay resulting from this request shall be excluded in the

 9   interests of justice, and for effective defense investigation and preparation, pursuant to 18

10   U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(iv).

11                                                                  McGREGOR W. SCOTT
                                                                    United States Attorney
12
13   DATED: February 5, 2020                                     By /s/ Susan St. Vincent
                                                                    SUSAN ST. VINCENT
14                                                                  Legal Enforcement Officer
                                                                    Attorneys for Plaintiff
15
16                                                                  HEATHER E. WILLIAMS
                                                                    Federal Defender
17
18   DATED: February 5, 2020                                     By /s/ Eric V. Kersten
                                                                    ERIC V. KERSTEN
19                                                                  Assistant Federal Defender
                                                                    Attorneys for Defendant
20                                                                  David M. Stevenot

21
22
23
24
25
26
27
28
      Stevenot: Stipulation to Continue Sentencing    -2-
 1                                                   ORDER

 2            For the reasons set forth above, sentencing is continued to April 28, 2020, at 10:00 a.m.

 3
     IT IS SO ORDERED.
 4
 5
     Dated:       February 6, 2020
 6                                                      UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stevenot: Stipulation to Continue Sentencing    -3-
